Case: 20-2133   Document: 14 Page:
         Case 1:04-cr-10029-GAO    1   Date
                                Document 601Filed:
                                              Filed04/22/2021  Entry
                                                    04/22/21 Page 1 ofID:
                                                                       1 6416955




               United States Court of Appeals
                              For the First Circuit
 No. 20-2133
                                    UNITED STATES

                                         Appellee

                                            v.

                                DANIEL E. CARPENTER

                                  Defendant - Appellant


                                       MANDATE

                                  Entered: April 22, 2021

        In accordance with the judgment of April 1, 2021, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                          By the Court:

                                          Maria R. Hamilton, Clerk


 cc:
 Alexandra W. Amrhein
 Daniel E. Carpenter
 Christopher Richard Donato
 Kelly Begg Lawrence
 David G. Lazarus
 Donald Campbell Lockhart
 Jonathan F. Mitchell
 Mary Beth Murrane
 Michael J. Pineault
